Citation Nr: 1635516	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with coronary artery bypass graft, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing in July 2012, but prior to the hearing he withdrew his request. The Board accordingly deems the Veteran's hearing request to be withdrawn. See 38 C.F.R. § 20.704 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange during service in Thailand and that his coronary artery disease and prostate cancer are presumptively related to such exposure.  In addition, he contends that he has erectile dysfunction secondary to his prostate cancer.

The Board regrets additional delay, but finds that VA has not fully satisfied its duty to assist the Veteran to verify in-service exposure to herbicides.

Personnel records indicate the Veteran served in the Army as a Water Craft Operator.  The records reflect service in Thailand during the Vietnam era between February 12, 1969 and February 3, 1970.  In a September 2010 notice letter, VA asked the Veteran when, where and how he was exposed to herbicides in Thailand.  In an October 2010 statement in support of claim, the Veteran explained that he was stationed at "Samison Base Thailand" and also docked at "Utipow" which the Board assumes is U-Tapao Air Force Base.  He indicated his job was to bring in Navy ships and anchor them to shore.  In his April 2012 Form 9, he indicated he went onto the U-Tapoa Air Force Base "for business."

A Compensation Service memorandum incorporated into the VA Adjudication Live Manual indicates that herbicides, including Agent Orange, were used at certain times and places at some military bases in Thailand during the Vietnam era, to include U-Tapao.  As a result, special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era is required.  See M21-1, IV.ii.1.H.5.a,b.  

According to the steps set forth in the VA Manual for assisting in the verification of herbicide exposure in Thailand during the Vietnam era, the case must first be referred to the Joint Services Records Research Center (JSRRC) coordinator to determine whether there is sufficient information to verify herbicide exposure. M21-1, IV.ii.1.H.5.b.4,7.  In this case, a formal finding from the JSRRC coordinator regarding exposure to herbicides or whether sufficient information was received does not appear in the record.  Accordingly, additional development is needed.

The issue of entitlement to service connection for erectile dysfunction is inextricably intertwined with the issue of entitlement to service connection for prostate cancer.  Therefore, the Board must defer consideration of that issue       until the development is complete on the prostate cancer claim.  In regard to the Veteran's argument that his erectile dysfunction is secondary to his prostate   cancer, he should be sent a duty-to-assist notice letter regarding secondary service connection.
 
Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act (VCAA) notice letter addressing the Veteran's claim for service connection for erectile dysfunction on a secondary basis.

2.  Take appropriate measures to attempt to verify the Veteran's claimed in-service herbicide exposure, to include consideration of his statements provided in the October 2010 statement in support of claim and his April 2012 Form 9, in accordance with VA Manual provisions.  All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record. 

3. After undertaking the development above, the Veteran's claims should be readjudicated.  If the   benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




